PER CURIAM.
The defendants appeal from a final judgment based on a jury verdict in an action for breach of contract to manage a lime grove. The single question presented on appeal is whether the plaintiff’s evidence of loss caused by the improper management was too speculative to warrant recovery. Our review of the record convinces us that the proof was adequate under the rule stated in Hodges v. Fries, 34 Fla. 63, 15 So. 682 (1894); and Conner v. Atlas Aircraft Corporation, 310 So.2d 352, 354 (Fla.3d DCA 1975).
Affirmed.